Order entered February 9, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00640-CR

                            CRAIG EVERETT HALTON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F13-71883-U

                                              ORDER
        The Court REINSTATES the appeal.
        On January 14, 2015, we granted the motion of Lori Ordiway to withdraw as appellant’s
appointed counsel and ordered the trial court to appoint new counsel to represent appellant. We
have received the trial court’s order appointing Allan Fishburn to represent appellant.
Accordingly, we DIRECT the Clerk to list Allan Fishburn as appellant’s attorney of record.
        We GRANT the February 4, 2015 motion to extend time to file appellant’s brief filed by
Mr. Fishburn. Appellant’s brief is considered properly filed as of February 5, 2015. The State’s
brief is due within thirty days of the date of this order.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Allan
Fishburn and to the Dallas County District Attorney’s Office.
                                                         /s/   ADA BROWN
                                                               JUSTICE